
	
		II
		Calendar No. 6
		111th CONGRESS
		1st Session
		S. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Kerry, Mr. Levin,
			 Mr. Lieberman, Mrs. Feinstein, Mr.
			 Kennedy, Mr. Begich,
			 Mrs. Boxer, Mr.
			 Menendez, Mr. Bingaman,
			 Mrs. Shaheen, Mr. Casey, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mrs. McCaskill, Ms. Klobuchar, Mr.
			 Schumer, Ms. Mikulski, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To restore and enhance the national security of the
		  United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring America's Power Act of
			 2009.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, legislation
			 to restore and enhance the national security of the United States by—
			(1)strengthening
			 America’s military capabilities and recognizing the service of United States
			 troops and the commitment of their families by ensuring our Armed Forces
			 receive proper training and equipment prior to deployment, support and medical
			 care when they return home, and adequate dwell time between deployments;
			(2)addressing the
			 threat posed by Al Qaeda and other terrorist groups with a comprehensive
			 military, intelligence, homeland security and diplomatic strategy and
			 refocusing on Afghanistan and Pakistan as the United States transitions in
			 Iraq;
			(3)defeating
			 extremist ideology by increasing the effectiveness of United States
			 intelligence, diplomatic, and foreign assistance capabilities; restoring the
			 United States standing in the world and strengthening alliances; and addressing
			 transnational humanitarian and development challenges; and
			(4)reducing the
			 threat posed by unsecured nuclear materials and other weapons of mass
			 destruction (WMD) and effectively addressing the security challenges posed by
			 Iran and North Korea.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
